Citation Nr: 0740572	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses from August 25, 2003, to August 29, 2003.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1998 to July 
2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Medical Center in Oklahoma City, Oklahoma.

The veteran's July 2005 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that the veteran desired a 
hearing before the Board in order to present testimony on the 
issue on appeal.  However, the veteran failed to appear for 
her scheduled hearing in June 2007, and no request to 
reschedule that hearing has been received.  38 C.F.R. 
§ 20.704(d).  Accordingly, the Board concludes that it may 
proceed with adjudication of the veteran's appeal at this 
time.


FINDINGS OF FACT

1.  At the time of each of the medical services rendered in 
question, service connection was in effect for malaria, 
evaluated as 100 percent disabling.

2.  Prior authorization from VA for the private medical 
treatment rendered from August 25, 2003, to August 29, 2003, 
by Norman Regional Hospital, was not obtained. 

3.  The record does not reflect that the veteran's treatment 
on the dates in question was on an emergency basis, or that 
she was forced to seek private care because VA or other 
Federal facility treatment was or would have been refused.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private health care services from August 25, 2003, to 
August 29, 2003, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 17.52, 17.120, 17.1000, 17.1002, 17.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for reimbursement of 
private health care services, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  The veteran was notified of VA's duties to assist 
prior to initial adjudication of her claim; however, a letter 
dated in May 2005 satisfied the duty to notify provisions, 
and a period of two years has elapsed since the date of that 
letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records and identified private 
medical records have been obtained; the veteran did not state 
that she had been treated at a VA Medical Center (MC) or 
other VA facility.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  However, in this case, because the 
veteran's appeal concerns entitlement to financial 
reimbursement, no examination was required.  See 38 C.F.R. § 
3.159(c) (4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, the veteran in this case is not 
alleging that VA contracted with Norman Regional Hospital for 
her medical treatment.  

The facts of the case are not in dispute.  In her January 
2004 notice of disagreement, the veteran stated that she had 
been stationed in Honduras towards the end of her military 
service.  In July 2003, approximately 3 months subsequent to 
her Honduras service, she began to experience high fever and 
flu-like symptoms.  After a week of symptoms she initially 
sought treatment at a private urgent care facility, was 
diagnosed with an upper respiratory infection, and given 
medications, which did not alleviate her symptoms.  The 
veteran further stated that she knew that seeking treatment 
at a local emergency room would have been time-prohibitive, 
so she contacted a private physician, who examined her and 
determined a high likelihood of acute malaria.  The veteran 
was then admitted to Norman Regional Hospital for the dates 
of treatment in question for treatment of malaria.  She 
stated that initially she did not want to go into the 
hospital because she had no health insurance, but then 
presumed that if she had malaria, she had contracted it 
during her military service, and for that reason, the 
military would reimburse her for any related treatment.  She 
also stated that she was unaware until she was admitted to 
the hospital that she could have received treatment at a VA 
facility, that the program on veterans' benefits prior to her 
service separation was severely lacking in information, and 
that her husband tried to get her admitted to a VA facility 
on the first day of the inpatient treatment, but that she 
could not be transferred over there unless she was previously 
registered in the VA system and at the VA hospital.

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated 
service-connected disability; (3) For 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, the record reveals that by a December 
2003 rating decision, service connection for malaria was 
granted, and a 100 percent evaluation assigned, effective 
July 17, 2003.  This effective date is prior to the date of 
the rendered medical services in question.  Accordingly, 
thus, criterion (a) is satisfied.  

The evidence also reflects that the medical care provided in 
August 2003 was not rendered during a medical emergency.  
Although the Board notes that the at the time of her initial 
private office visit, the veteran's temperature was 105.9 
degrees, by the time she was admitted to Norman Regional 
Hospital, administration of Tylenol had reduced her fever to 
100 degrees.  Further, the evidence indicates that the 
veteran had been experiencing these symptoms, to include 
chills, fever, and nausea, for approximately 10 to 14 days 
prior to the date she was admitted to Norman Regional 
Hospital.  Although the Board recognizes the veteran's 
private physician's determination that the veteran had to be 
admitted to an intensive care unit for treatment, as the 
veteran's symptomatology was indicative of malaria, there is 
no evidence that this was due to it being of an emergent 
nature, versus an attempt to treat a contagious disease.  To 
that end, the veteran herself stated that this same 
symptomatology had existed for approximately 10 to 14 days 
prior, any day of which she could have sought VA treatment.  
As such, the Board concludes that the medical care provided 
by Norman Regional Hospital was not done so during a medical 
emergency.  Thus, criterion (b) of 38 C.F.R. § 17.120 is not 
satisfied.

Additionally, the evidence does not show that Federal 
facilities were unavailable to the veteran for her malaria 
treatment, on the basis that treatment was or would have been 
refused.  As noted above, the veteran stated that she only 
learned that VA facilities were available to her after she 
had been admitted to Norman Regional Hospital and discussed 
her situation with a hospital patient representative.  She 
further noted that she had little to no education in her 
final duty station (Honduras) prior to service separation.  
However, to the extent that the veteran's service department 
failed to inform her of her rights or benefits as a veteran, 
the Board notes that it is the responsibility of the 
veteran's service department, not VA, to do so; if the 
veteran felt that she was not fully informed as to her rights 
and benefits, she should have sought out further information 
as to same.  

Further, the veteran has submitted a copy of her cellular 
telephone bill, listing the phone numbers reached the day of 
her admission to Norman Regional Hospital.  According to the 
veteran's statement in her January 2004 notice of 
disagreement, her husband contacted the nearest VA facility 
to determine whether she could be transferred from Norman 
Regional Hospital, after her admission, but was informed that 
because the veteran was not previously registered with or 
treated at the VA facility that she was not eligible to do 
so.  However, there is neither a transcript of the 
conversation nor any denial in writing, in effect refusing 
treatment to the veteran, to include refusal to transfer her 
from Norman Regional Hospital to the nearest VA or Federal 
facility.  Accordingly, the Board concludes that based on the 
evidence of record, criterion (c) of 38 C.F.R. § 17.120 is 
not satisfied.  Thus, payment or reimbursement for private 
health care expenses from August 25, 2003, to August 29, 2003 
is not warranted.

Ultimately, the evidence of record does not reflect that the 
veteran's admission to Norman Regional Hospital was on an 
emergent basis, or that a VA or other Federal facility was 
not available to her for treatment of her condition.  For 
these reasons, the preponderance of the evidence is against 
her claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement for private health care expenses 
from August 25, 2003, to August 29, 2003 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


